DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, “the ultrasound transducer array” should read – the at least one ultrasound transducer array--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites "the same substrate”. There is insufficient antecedent basis for this limitation. 
Claim 17 recites "a sensor subassembly”. The relationship between this limitation and a set of sensor subassemblies is unclear. For examination purposes, Examiner of record takes this to be a sensor subassembly of the set.
Claim 18 recites "each sensor subassembly”. The relationship between this limitation and a set of sensor subassemblies is unclear. For examination purposes, Examiner of record takes this to be each sensor subassembly of the set.
Claim 18 recites "an ultrasound transducer array”. The relationship between this limitation and the “at least one ultrasound transducer array” in claim 1 is unclear. For examination purposes, Examiner of record takes this to be the ultrasound transducer array of the “at least one ultrasound transducer array”.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US 20150305708), hereinafter Stigall, in view of Degertekin et al (US 20050121734), hereinafter Degertekin, and Scott et al (US 20150273184), hereinafter Scott, and Imran (US 5357979), hereinafter Imran.
Regarding claim 15, Stigall teaches a sensing catheter (700)(“pressure sensing catheter 700,” [0064], fig. 9) for insertion into a blood vessel (“There are two types of IVUS catheters” [0004]. “Some catheters utilize pressure sensors disposed to assess the severity of a stenosis in a blood vessel, including ischemia-causing lesions.” [0008]. “FFR is a currently accepted technique for assessing the severity of a stenosis in a blood vessel, including ischemia-causing lesions.” [0040]), the sensing catheter comprising:

    PNG
    media_image1.png
    140
    135
    media_image1.png
    Greyscale

a first portion (B) (Fig. 9) including:
a first lumen (lumen accommodating guidewire 702) extending between an entry port and an exit port (seen in portion B in Fig. 9), the first lumen structured for receiving a guide wire (702) (“FIG. 9 shows an exemplary catheter as used herein on a monorail pressure sensing catheter 700, where the catheter 700, including the controller 144, the ultrasound transducer array 142, and the pressure sensor(s) 131 are disclosed on or about the catheter, and are advanced to a patient's target region over a guidewire 702.” [0064]); and
a sensor assembly (601, 142) surrounding the first lumen (“FIG. 8 depicts an ultrasound scanner assembly 601 its flat form.  When disposed on a catheter, the assembly 601 is rolled into a cylindrical form.  The assembly 601 includes a transducer array 602, transducer control circuits 604 (including controllers 604a and 604b), and a pressure sensor 605 attached to a flex circuit 606.  The control circuits correspond to the controller described above." [0057]; “the assembly 601 having 64 ultrasound transducers 603 and at least one pressure sensor 605 includes nine transducer control circuits 604, of which five are shown… In the depicted embodiment, the master controller 604a does not directly control any of the IVUS transducers 603, but drives the pressure transducer 605… Eight transducers are assigned to each slave controller 604b.  Such controllers may be referred to as 8-channel controllers based on the number of transducers they are capable of driving." [0060], Fig. 8), the sensor assembly including:
at least one ultrasound transducer array (603) (“the IVUS transducers 603” [0060], Fig. 8); and
a pressure sensor (605) (“a pressure sensor 605 attached to a flex circuit 606.  The control circuits correspond to the controller described above." [0057], Fig. 8); and
a second portion (A) (seen in Fig. 9), the second portion including:
a second lumen (seen in Fig. 9),
housing a flexible circuit (606) assembly connected to the sensor assembly (“The assembly 601 includes a transducer array 602, transducer control circuits 604 (including controllers 604a and 604b), and a pressure sensor 605 attached to a flex circuit 606.  The control circuits correspond to the controller described above." [0057], Figs. 8-9), wherein the second portion when combined with an unenclosed portion of the guide wire (along A in Fig. 9) reduces an influence of the sensing catheter on readings by the pressure sensor ("due to the shared components, the overall diameter of the catheter may be smaller than could otherwise be achieved." [0067]. The second portion A when combined with an unenclosed portion of the guide wire reduces an influence of the sensing catheter on readings by the pressure sensor because “the overall diameter of the catheter may be smaller than could otherwise be achieved" [0035], because with smaller diameter of the catheter the blood vessel will be less affected by the catheter).
Stigall does not teach (1) the guide wire having an outer diameter of 0.014 inches;
(2) the second portion extending from the first portion, the second lumen for housing a flexible circuit assembly connected to the sensor assembly;
(3) the second portion has an outer diameter of 0.018 inches or smaller.
However, regarding feature (1), Degertekin discloses Combination Catheter Devices, Methods, And Systems, which is analogous art. Degertekin teaches the guide wire having an outer diameter of 0.014 inches (“Developments of miniaturized pressure and Doppler transducers, mounted on 0.014-inch guide wires, have resolved the initial fluid dynamics problems of flow impediment.” [0023]).
Therefore, based on Degertekin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stigall to have the guide wire having an outer diameter of 0.014 inches, as taught by Degertekin, in order to facilitate a reduction of flow impediment (Degertekin: [0023]).
Regarding feature (2), Stigall as modified by Degertekin further does not teach the second portion extending from the first portion, the second lumen for housing a flexible circuit assembly connected to the sensor assembly;
However, Scott discloses flex circuit ribbon based elongated members and attachments, which is analogous art. Scott teaches the second portion (100) extending from the first portion (564)(“A catheter can include the elongated member 100 and the interchangeable distal portion 520. The connector portion 564 can be configured to be electrically or mechanically coupled to (e.g., engage) the elongated member 100, such as at a portion of the catheter that is less distal than the interchangeable distal portion 520…The connector portion 564 can be configured such that a portion of the outer most surface 566 of the connector portion 564 is substantially flush, such as laterally, with a portion of the outer surface 568 of the elongated member 100 when the interchangeable distal portion 520 is attached to the elongated member 100.” [0111], Figs. 5A-C), the second lumen (524) for housing a flexible circuit assembly (102K, 528A) (“a flex circuit ribbon 102K, …can include a plurality of mating female or male electrical connection features 528A” [0069], Figs. 5A-C) connected to the sensor assembly (“The resistivity of the flex circuit ribbon 102 can be specified or altered, such as by choosing or altering the conductor material, or a thickness or a shape of the conductors 108. When the elongated member 100 is to be used for sensing an intrinsic or other electrical signal, such as a cardiac or neurological signal, the flex circuit ribbon 102 can be configured with a resistivity of about 100 Ohms.” [0061]. “FIG. 5C illustrates an example of a mating connector portion 521 of the elongated member 100. The mating connector portion 521 can include a recess 524, one or more pluralities of male or female electrical connection features 526A-B, and a flex circuit ribbon 102K, the flex circuit ribbon can include a plurality of mating female or male electrical connection features 528A. The mating connector portion 521 can include the connection features 526A-B that can be situated about the recess 524, such as shown in FIGS. 5B-C. The mating connection features 528A-B can be situated about the mating connector portion 521 of the elongated member 100.” [0069], Figs. 5A-C).
Therefore, based on Scott’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall and Degertekin to have the second portion extending from the first portion, and the second lumen for housing a flexible circuit assembly connected to the sensor assembly, as taught by Scott, in order to facilitate sensing a cardiac or neurological signal (Scott: [0061]).
Regarding feature (3), Stigall modified by Degertekin and Scott does not teach that the second portion has an outer diameter of 0.018 inches or smaller.
However, Imran discloses a flexible elongate device having a distal extremity with current controlled adjustable stiffness and adjustable bend location and method, apparatus and methods. Imran teaches that the second portion (86) (13) has an outer diameter of 0.018 inches or smaller (“0.010 inches”)(“the flexible elongate device 11 having a distal extremity … consists of a flexible elongate tubular member 12 which is provided with proximal and distal extremities 13 and 14. It can be formed of a suitable material such as stainless steel typically called a hypo tube having a suitable outside diameter, as for example 0.010 inches”, Col. 2, l. 35-46. “An extension sleeve 86 formed of a suitable material such as stainless steel having the same outside diameter as the flexible elongate tubular member 12 is mounted on the other end of the sleeve 78”, Col. 4, l. 62-66, Fig. 1).
Therefore, based on Imran’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Degertekin, and Scott to have the second portion that has an outer diameter of 0.018 inches or smaller, as taught by Imran, in order to provide a catheter with steering capabilities (Imran: Col. 1, l. 39-41).


Regarding claim 16, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 15. 
 Stigall does not teach that the pressure sensor and the ultrasound transducer array are fabricated on the same substrate.
However, Degertekin discloses Combination Catheter Devices, Methods, And Systems, which is analogous art. Degertekin teaches that the pressure sensor (115a-d) (498) and the ultrasound transducer array (110) (496) are fabricated on the same substrate (105)(400)( “FIG. 4 is an illustration of a fabrication process utilized to produce a cMUT and a capacitive pressure sensor on a silicon substrate in accordance with an exemplary embodiment of the present invention.” [0015]. “Therefore, combining a Doppler transducer and… a pressure sensor with the IVUS catheter on the same substrate would be desirable to reduce catheterization time providing both the pressure recordings and the morphology of the blood vessels during a single intervention.” [0023]. “As shown, the device 100 may include a substrate 105, a cMUT imaging array 110, and various sensors 115a-d formed on a surface of the substrate 105.” [0028]. “FIG. 4 is an illustration of a fabrication process utilized to produce a cMUT and a capacitive pressure sensor on a silicon substrate in accordance with an exemplary embodiment of the present invention. FIGS. 4a through 4d illustrate steps for the fabrication of a combination catheter device having a cMUT 496 and a pressure sensor 498 formed adjacent to each other on the substrate 400.” [0038]; Figs. 1, 4a-d).
Therefore, based on Degertekin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stigall to have the pressure sensor and the ultrasound transducer array that are fabricated on the same substrate, as taught by Degertekin, in order to provide both the pressure recordings and the morphology of the blood vessels during a single intervention (Degertekin: [0023]).
Regarding claim 17, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 15, wherein Stigall teaches that the sensor assembly includes a set of sensor subassemblies (604b)(Fig. 8) positioned around the first lumen (“FIG. 8 depicts an ultrasound scanner assembly 601 its flat form.  When disposed on a catheter, the assembly 601 is rolled into a cylindrical form.  The assembly 601 includes a transducer array 602, transducer control circuits 604 (including controllers 604a and 604b), and a pressure sensor 605 attached to a flex circuit 606.  The control circuits correspond to the controller described above." [0057]), and the flexible circuit assembly further includes flexible circuit arms (610) each connected to a sensor subassembly (“the flex circuit 606 further includes conductive traces 610 formed on the film layer. Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 603 or 605 and provide a set of pads for connecting the conductors of electrical cable 134.” [0062], Fig. 8).
Regarding claim 19, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 15, wherein Stigall teaches that the sensor assembly includes a ring array of piezoelectric elements (602 )(“FIG. 8 depicts an ultrasound scanner assembly 601 its flat form.  When disposed on a catheter, the assembly 601 is rolled into a cylindrical form.  The assembly 601 includes a transducer array 602, transducer control circuits 604 (including controllers 604a and 604b), and a pressure sensor 605 attached to a flex circuit 606.  The control circuits correspond to the controller described above." [0057]), and the flexible circuit assembly further includes flexible circuit arms (610) each connected to a sensor subassembly (“the flex circuit 606 further includes conductive traces 610 formed on the film layer. Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 603 or 605 and provide a set of pads for connecting the conductors of electrical cable 134.” [0062], Fig. 8).
Regarding claim 29, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 15, wherein Stigall teaches that the first portion has an outer diameter (142) (Sb) that is larger than the outer diameter of the second portion (Sa) (see the annotated Fig. 9 below).

    PNG
    media_image1.png
    140
    135
    media_image1.png
    Greyscale

Regarding claim 30, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 15, wherein Stigall teaches that the first lumen is discontinued along a length of the second portion (a length of A as illustrated in  Fig. 9 above).
Regarding claim 31, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 15. 
Stigall modified by Degertekin and Scott does not teach that the second portion includes a hypotube.
However, Imran discloses a flexible elongate device having a distal extremity with current controlled adjustable stiffness and adjustable bend location and method, apparatus and methods. Imran teaches that the second portion includes a hypotube (“the flexible elongate device 11 having a distal extremity … consists of a flexible elongate tubular member 12 which is provided with proximal and distal extremities 13 and 14. It can be formed of a suitable material such as stainless steel typically called a hypo tube having a suitable outside diameter, as for example 0.010 inches”, Col. 2, l. 35-46; Fig. 1).
Therefore, based on Imran’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Degertekin, and Scott to have the second portion that includes a hypotube, as taught by Imran, in order to provide a catheter with steering capabilities (Imran: Col. 1, l. 39-41).
Regarding claim 32, Stigall teaches a sensing catheter (700)(“pressure sensing catheter 700,” [0064], fig. 9) for insertion into a blood vessel (“There are two types of IVUS catheters” [0004]. “Some catheters utilize pressure sensors disposed to assess the severity of a stenosis in a blood vessel, including ischemia-causing lesions.” [0008]. “FFR is a currently accepted technique for assessing the severity of a stenosis in a blood vessel, including ischemia-causing lesions.” [0040]), the sensing catheter comprising:

    PNG
    media_image1.png
    140
    135
    media_image1.png
    Greyscale

a first portion (B) (Fig. 9) including:
a first lumen (lumen accommodating guidewire 702) extending between an entry port and an exit port (seen in portion B in Fig. 9), and
a sensor assembly (601, 142) surrounding the first lumen (“FIG. 8 depicts an ultrasound scanner assembly 601 its flat form.  When disposed on a catheter, the assembly 601 is rolled into a cylindrical form.  The assembly 601 includes a transducer array 602, transducer control circuits 604 (including controllers 604a and 604b), and a pressure sensor 605 attached to a flex circuit 606.  The control circuits correspond to the controller described above." [0057]; “the assembly 601 having 64 ultrasound transducers 603 and at least one pressure sensor 605 includes nine transducer control circuits 604, of which five are shown… In the depicted embodiment, the master controller 604a does not directly control any of the IVUS transducers 603, but drives the pressure transducer 605… Eight transducers are assigned to each slave controller 604b.  Such controllers may be referred to as 8-channel controllers based on the number of transducers they are capable of driving." [0060], Fig. 8), the sensor assembly including:
at least one ultrasound transducer array (603) (“the IVUS transducers 603” [0060], Fig. 8); and
a pressure sensor (605) (“a pressure sensor 605 attached to a flex circuit 606.  The control circuits correspond to the controller described above." [0057], Fig. 8); 
a guide wire partially housed inside the first lumen between the entry port and the exit port,
a guide wire (702) partially housed inside the first lumen between the entry port and the exit port (“FIG. 9 shows an exemplary catheter as used herein on a monorail pressure sensing catheter 700, where the catheter 700, including the controller 144, the ultrasound transducer array 142, and the pressure sensor(s) 131 are disclosed on or about the catheter, and are advanced to a patient's target region over a guidewire 702.” [0064]); and
a second portion (A) (seen in Fig. 9), the second portion including:
a second lumen (seen in Fig. 9),
housing a flexible circuit (606) assembly connected to the sensor assembly (“The assembly 601 includes a transducer array 602, transducer control circuits 604 (including controllers 604a and 604b), and a pressure sensor 605 attached to a flex circuit 606.  The control circuits correspond to the controller described above." [0057], Figs. 8-9), wherein the second portion when combined with an unenclosed portion of the guide wire (along A in Fig. 9) reduces an influence of the sensing catheter on readings by the pressure sensor ("due to the shared components, the overall diameter of the catheter may be smaller than could otherwise be achieved." [0067]. The second portion A when combined with an unenclosed portion of the guide wire reduces an influence of the sensing catheter on readings by the pressure sensor because “the overall diameter of the catheter may be smaller than could otherwise be achieved" [0035], because with smaller diameter of the catheter the blood vessel will be less affected by the catheter).
Stigall does not teach (1) the guide wire having an outer diameter of 0.014 inches;
(2) the second portion extending from the first portion, the second lumen for housing a flexible circuit assembly connected to the sensor assembly, 
(3) wherein the second portion has an outer diameter of 0.018 inches or smaller.
However, regarding feature (1), Degertekin discloses Combination Catheter Devices, Methods, And Systems, which is analogous art. Degertekin teaches the guide wire having an outer diameter of 0.014 inches (“Developments of miniaturized pressure and Doppler transducers, mounted on 0.014-inch guide wires, have resolved the initial fluid dynamics problems of flow impediment.” [0023]).
Therefore, based on Degertekin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stigall to have the guide wire having an outer diameter of 0.014 inches, as taught by Degertekin, in order to facilitate a reduction of flow impediment by developing miniaturized pressure and Doppler transducers (Degertekin: [0023]).
Regarding feature (2), Stigall as modified by Degertekin further does not teach the second portion extending from the first portion, the second lumen for housing a flexible circuit assembly connected to the sensor assembly;
However, Scott discloses flex circuit ribbon based elongated members and attachments, which is analogous art. Scott teaches the second portion (100) extending from the first portion (564)(“A catheter can include the elongated member 100 and the interchangeable distal portion 520. The connector portion 564 can be configured to be electrically or mechanically coupled to (e.g., engage) the elongated member 100, such as at a portion of the catheter that is less distal than the interchangeable distal portion 520…The connector portion 564 can be configured such that a portion of the outer most surface 566 of the connector portion 564 is substantially flush, such as laterally, with a portion of the outer surface 568 of the elongated member 100 when the interchangeable distal portion 520 is attached to the elongated member 100.” [0111], Figs. 5A-C), the second lumen (524) for housing a flexible circuit assembly (102K, 528A) (“a flex circuit ribbon 102K, …can include a plurality of mating female or male electrical connection features 528A” [0069], Figs. 5A-C) connected to the sensor assembly (“The resistivity of the flex circuit ribbon 102 can be specified or altered, such as by choosing or altering the conductor material, or a thickness or a shape of the conductors 108. When the elongated member 100 is to be used for sensing an intrinsic or other electrical signal, such as a cardiac or neurological signal, the flex circuit ribbon 102 can be configured with a resistivity of about 100 Ohms.” [0061]. “FIG. 5C illustrates an example of a mating connector portion 521 of the elongated member 100. The mating connector portion 521 can include a recess 524, one or more pluralities of male or female electrical connection features 526A-B, and a flex circuit ribbon 102K, the flex circuit ribbon can include a plurality of mating female or male electrical connection features 528A. The mating connector portion 521 can include the connection features 526A-B that can be situated about the recess 524, such as shown in FIGS. 5B-C. The mating connection features 528A-B can be situated about the mating connector portion 521 of the elongated member 100.” [0069], Figs. 5A-C).
Therefore, based on Scott’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall and Degertekin to have the second portion extending from the first portion, and the second lumen for housing a flexible circuit assembly connected to the sensor assembly, as taught by Scott, in order to facilitate sensing a cardiac or neurological signal (Scott: [0061]).
Regarding feature (3), Stigall modified by Degertekin and Scott does not teach that the second portion has an outer diameter of 0.018 inches or smaller.
However, Imran discloses a flexible elongate device having a distal extremity with current controlled adjustable stiffness and adjustable bend location and method, apparatus and methods. Imran teaches that the second portion (86) (13) has an outer diameter of 0.018 inches or smaller (“0.010 inches”)(“the flexible elongate device 11 having a distal extremity … consists of a flexible elongate tubular member 12 which is provided with proximal and distal extremities 13 and 14. It can be formed of a suitable material such as stainless steel typically called a hypo tube having a suitable outside diameter, as for example 0.010 inches”, Col. 2, l. 35-46. “An extension sleeve 86 formed of a suitable material such as stainless steel having the same outside diameter as the flexible elongate tubular member 12 is mounted on the other end of the sleeve 78”, Col. 4, l. 62-66, Fig. 1).
Therefore, based on Imran’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Degertekin, and Scott to have the second portion that has an outer diameter of 0.018 inches or smaller, as taught by Imran, in order to provide a catheter with steering capabilities (Imran: Col. 1, l. 39-41).
Regarding claim 33, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 32, wherein Stigall teaches that the first portion has an outer diameter (142) (Sb) that is larger than the outer diameter of the second portion (Sa) (see the annotated Fig. 9 below).

    PNG
    media_image1.png
    140
    135
    media_image1.png
    Greyscale


   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall, Degertekin, Scott, and Imran as applied to claim 17, and further in view of Vrba et al (US 20190069949), hereinafter, Vrba.
Regarding claim 18, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 17, wherein Stigall teaches that each sensor subassembly includes an ultrasound transducer array (“Eight transducers”)(“eight slave controllers 604b are provided. Eight transducers are assigned to each slave controller 604b. Such controllers may be referred to as 8-channel controllers based on the number of transducers they are capable of driving.” [0060], Fig. 8). 
Stigall modified by Degertekin, Scott, and Imran does not teach that each sensor subassembly includes an ultrasound transducer array having a width between 0.012 inches and 0.024 inches, and a length between 0.020 inches and 0.8 inches. 
However, Vrba discloses systems and methods for modulatng nerves or other tissue, which is analogous art. Vrba teaches each sensor subassembly includes an ultrasound transducer array (8310)(8510) having a width between 0.012 inches and 0.024 inches (“As shown in FIG. 83A, electrical leads 8325 may be coupled to the transducers 8310 to deliver electrical energy from a generator or other energy source to activate the transducers 8310 to deliver acoustic energy.” [0551]; “FIG. 85 illustrates an embodiment of a distal portion of an ultrasound energy delivery device…the transducers 8510 are 0.5 mm wide.” [0555], Fig. 85), and a length between 0.020 inches and 0.8 inches (In Fig. 83A, the length of transducers 8310 is 5-10 times the width, and therefore with 0.5 mm wide transducers, the length is estimated to be 2.5 mm to 5 mm or 0.1-0.2 inches).
Therefore, based on Vrba’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Degertekin, Scott, and Imran to have each sensor subassembly that includes an ultrasound transducer array having a width between 0.012 inches and 0.024 inches, and a length between 0.020 inches and 0.8 inches, as taught by Vrba, in order to facilitate the delivery of ultrasound energy (Vrba: [0555]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall, Degertekin, Scott, and Imran as applied to claim 15, and further in view of Burkett (US 20160067456), hereinafter Burkett.
Regarding claim 20, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 15.
Stigall modified by Degertekin, Scott, and Imran does not teach that the first lumen has an inner diameter of 0.0165 inches extending between the entry port and the exit port.
However, Burkett discloses pressure guide wire pullback catheter, which is analogous art. Burkett teaches that the first lumen has an inner diameter of 0.0165 inches extending between the entry port and the exit port ("the tubular member 110 may have … an inner diameter 170 of 0.015 inches …The small outer diameter of the tubular member minimizes impact on flow/pressure across lesions." [0031], Fig. 3).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.I.
Therefore, based on Burkett’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Degertekin, Scott, and Imran to have the first lumen that has an inner diameter of 0.0165 inches extending between the entry port and the exit port, as taught by Burkett, in order to improve detection capabilities of the system by performing measurements using a small-diameter system thereby reducing impact on pressure across lesions (Burkett: [0031]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall, Degertekin, Scott, and Imran as applied to claim 15, and further in view of Singh et al (US 20150038949), hereinafter, Singh.
Regarding claim 21, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 15.
Stigall modified by Degertekin, Scott, and Imran does not teach that the first portion is tapered.
However, Singh discloses systems and methods for drug delivery, treatment, and monitoring, which is analogous art. Singh teaches that the first portion is tapered (“Advancing the fluid conduit can include urging a nose portion into contact with tissue…such that the nose portion tapers from a reduced distal diameter corresponding to the outside diameter of the first outer sheath to an enlarged proximal diameter corresponding to the outside diameter of the catheter body.” [0024]).
Therefore, based on Singh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Degertekin, Scott, and Imran to have the first portion that is tapered, as taught by Singh, in order to facilitate contact with tissue (Singh: [0024]).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall, Degertekin, Scott, and Imran as applied to claim 15, and further in view of Zelenka et al (US 20090163818), hereinafter, Zelenka.
Regarding claim 22, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 15.
Stigall modified by Degertekin, Scott, and Imran does not teach that the first portion has a first wall thickness between 0.003 inches and 0.009 inches at the exit port and a second wall thickness between 0.001 inches and 0.003 inches at the entry port.
However, Zelenka discloses systems and methods for drug delivery, treatment, and monitoring, which is analogous art. Zelenka teaches that the first portion has a first wall thickness between 0.003 inches and 0.009 inches at the exit port (“0.006 inches”) and a second wall thickness between 0.001 inches and 0.003 inches at the entry port (“0.003 inches”)(“The tapered portion 25 of the catheter sheath 20 has an outer diameter and wall thickness that gradually decreases along the length of the tapered portion 25 in the direction from the main portion 23 to the distal portion 27 of the sheath 20. In an exemplary embodiment, the tapered portion 25 has an outer diameter of 0.039 inches and a wall thickness of 0.006 inches at its proximal end that tapers down to an outer diameter of 0.033'' inches and a wall thickness of 0.003 inches at its distal end.” [0025]).
Therefore, based on Zelenka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Degertekin, Scott, and Imran to have the first portion that has a first wall thickness between 0.003 inches and 0.009 inches at the exit port and a second wall thickness between 0.001 inches and 0.003 inches at the entry port, as taught by Zelenka, in order to facilitate contact with tissue (Zelenka: [0025]).
Regarding claim 23, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 15.
Stigall modified by Degertekin, Scott, and Imran does not teach that the first portion has a length between 0.20 inches and 1.18 inches for tracking along the guide wire.
However, Zelenka discloses systems and methods for drug delivery, treatment, and monitoring, which is analogous art. Zelenka teaches that the first portion (27) has a length between 0.20 inches and 1.18 inches for tracking along the guide wire (“2.5 cm.” [0025])(“FIG. 2 shows a close up view of the distal portion of the catheter according to an example embodiment of the present invention.” [0013]. “FIG. 3 shows a cross-sectional view of the distal portion of the catheter including an imaging core according to an example embodiment of the present invention.” [0014]. “The distal portion 27 of the catheter sheath has … a length of about 2.5 cm.” [0025]. “In the exemplary embodiment shown in FIGS. 2 and 3, the guidewire receiver 50 is attached to the catheter sheath 20” [0029]).
Therefore, based on Zelenka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Degertekin, Scott, and Imran to have the first portion has a length between 0.20 inches and 1.18 inches for tracking along the guide wire, as taught by Zelenka, in order to facilitate contact with tissue (Zelenka: [0024]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall, Degertekin, Scott, and Imran as applied to claim 15, and further in view of Hossack et al (US 20090318003), hereinafter, Hossack.
Regarding claim 24, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 15.
Stigall modified by Degertekin, Scott, and Imran does not teach that the first lumen includes an inner liner that reduces friction between the first lumen and the guide wire.
However, Hossack discloses axial multi-wire barrel connector for interconnecting a controller console to catheter including a distally mounted ultrasound transducer assembly, which is analogous art. Hossack teaches that the first lumen includes an inner liner (127 ) that reduces friction between the first lumen and the guide wire (“the steering lines”)(“a two-material shaft is provided to overcome stiffness of a high lubricity material. The shaft 129 is extruded so that each lumen has a lumen liner 127 consisting of a material that is different from the material of the shaft 129. The material of the lumen liners is a high lubricity material that allows the steering lines to move axially with minimal frictional resistance. If the entire shaft were to be extruded from the material used in the lumen liners, the high stiffness of the lubricious material used would cause the shaft to be dangerously inflexible. By using an extrusion method that only incorporates this lubricious material into the lumen liners, the rest of the shaft can be made from a sufficiently flexible material to optimize catheter shaft flexibility, ease of use and safety in the patient.” [0095], Fig. 16).
Therefore, based on Hossack’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Degertekin, Scott, and Imran to have the first lumen that includes an inner liner that reduces friction between the first lumen and the guide wire, as taught by Hossack, in order to allow axial movement with minimal frictional resistance (Hossack: [0095]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall, Degertekin, Scott, and Imran as applied to claim 15, and further in view of Burkholz et al (US 20170348509), hereinafter, Burkholz.
Regarding claim 25, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 15.
Stigall modified by Degertekin, Scott, and Imran does not teach that the first portion is made of an elastomer.
However, Burkholz discloses catheters, which is analogous art. Burkholz teaches that the first portion is made of an elastomer (“thermoplastic elastomers”) (“polymeric materials that form catheters (for example, silicone rubber, nitinol, nylon, polyurethane, fluoroethylene polymer (FEP), polytetrafluoroethyene polymer (PTFE), polyethylene terephthalate (PET), latex, and thermoplastic elastomers” [0031]).
Therefore, based on Burkholz’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Degertekin, Scott, and Imran to have the first portion that is made of an elastomer, as taught by Burkholz, in order to facilitate fabrication of catheters (Burkholz: [0031]).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall, Degertekin, Scott, and Imran as applied to claim 15, and further in view of Mccaffrey et al (US 20150133800), hereinafter, Mccaffrey.
Regarding claim 26, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 15.
Stigall modified by Degertekin, Scott, and Imran does not teach that the first portion includes a side port for fluid communication between a coronary artery and a portion of the sensor assembly.
However, Mccaffrey discloses dual lumen catheter for providing a vascular pressure measurement, which is analogous art. Mccaffrey teaches that the first portion includes a side port (126) (326) for fluid communication between a coronary artery and a portion of the sensor assembly (330)(“Blood flow through the coronary arteries is affected by fluctuations in the pressure arising proximally of the lesion, e.g., in the aorta, as well as fluctuations in pressure arising distally of the lesion, e.g., in the microcirculation.” [0003].  “Embodiments hereof are directed to a catheter for providing a pressure measurement at a vascular lesion. The blood pressure lumen provides fluid communication between the pressure sensor within the handle component at the proximal end of the tubular shaft and a plurality of sidewall windows at the distal end of the tubular shaft.” [0005]. “A plurality of openings or windows 126 are formed through a sidewall 127 of distal segment 110 to be in fluid communication with first lumen distal portion 113.” [0031]; “first lumen 312 provides fluid communication between pressure sensor 330 and a plurality of sidewall openings or windows 326 in distal segment 310…In use, when catheter 300 is advanced or tracked to a target site in vivo, first lumen 312 fills with blood at the same pressure as the blood at the catheter tip via the plurality of sidewall openings 326 to thereby enable pressure sensor 330 to sense a pressure of the blood at the catheter distal tip 303.” [0040], Figs. 2-2A, 3-3A).
Therefore, based on Mccaffrey’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Degertekin, Scott, and Imran to have the first portion that includes a side port for fluid communication between a coronary artery and a portion of the sensor assembly, as taught by Mccaffrey, in order to facilitate a pressure measurement at a vascular lesion (Mccaffrey: [0005]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall, Degertekin, Scott, and Imran as applied to claim 15, and further in view of Corl et al (US 20050054905), hereinafter, Corl.
Regarding claim 27, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 15.
Stigall modified by Degertekin, Scott, and Imran does not teach that the second portion includes a jacket for sealing the flexible circuit assembly inside the second lumen.
However, Corl discloses an apparatus for ascertaining blood characteristics and probe for use therewith, which is analogous art. Corl teaches that the second portion includes a jacket (33) for sealing the flexible circuit assembly (60) inside the second lumen (“FIG. 6B shows the flexible circuit 60, including various electrodes, inserted into the lumen or bore of the sleeve 20, which is preferably sealed with adhesive 33” [0039]).
Therefore, based on Corl’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Degertekin, Scott, and Imran to have the second portion includes a jacket for sealing the flexible circuit assembly inside the second lumen, as taught by Corl, in order to protect the flexible circuit (Corl: [0039]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall, Degertekin, Scott, and Imran as applied to claim 15, and further in view of Harrison et al (US 5554119), hereinafter, Harrison.
Regarding claim 28, Stigall modified by Degertekin, Scott, and Imran teaches the sensing catheter of claim 15.
Stigall modified by Degertekin, Scott, and Imran does not teach that the second lumen has an inner diameter of 0.016 inches or less.
However, Harrison discloses drug delivery catheter with manifold, which is analogous art. Harrison teaches that the second lumen (166) has an inner diameter of 0.016 inches or less (“an inside diameter of 0.016 inches”)(“The backbone of this embodiment is a catheter (or shaft) formed by an elongated tubular shaft 30.” Col. 7, l. 55-56; “the proximal inflation lumen section 166” Col. 9, l. 15. “The proximal inflation lumen section may have an inside diameter of 0.016 inches” Col. 9, l. 26-29, Fig. 3b).
Therefore, based on Harrison’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Degertekin, Scott, and Imran to have the second lumen that has an inner diameter of 0.016 inches or less, as taught by Harrison, in order to provide a lumen of a size that is suitable for a catheter intended for use in the coronary arteries. (Harrison: Col. 8, l. 1-6).

Allowable Subject Matter
Claim 34 is allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claim 34 is allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a sensing catheter for insertion into a blood vessel, as recited in this claim. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a sensing catheter for insertion into a blood vessel, the sensing catheter comprising: the second portion has an outer diameter less than an outer diameter of the first portion, and wherein the outer diameter of the second portion when combined with an unenclosed portion of the guide wire is less than a threshold determined by an artery lumen cross-sectional area and an estimated percentage of occlusion, as recited in claim 34. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793       


/YI-SHAN YANG/Primary Examiner, Art Unit 3793